JONES, J.
For the purpose of limiting liability, a *212policy of insurance contained a provision that its issuer should not he liable for any loss whatever on silks or articles made entirely or principally of that material. Held:
That such provision is plain and unambiguous and that a loss of silk shirts was not covered under the policy; nor was parol evidence admissible to contradict such provision or to prove that the parties so interpreted it as to give coverage for silk shirts.
Judgment reversed.
Marshall, C. J., Robinson, Matthias, Day and Allen, JJ., concur. Wanamaker, J., not participating.